﻿I have the honour to convey to you, Sir, and to the other members of the Assembly, the greetings and good wishes of Sri Lanka's President, Mr. Ranasinghe Premadasa. My President expresses the hope that the deliberations and decisions of the General Assembly at its forty-sixth session will prove beneficial for the welfare of the peoples of the world.
On behalf of the delegation of Sri Lanka, let me congratulate Ambassador Sanir Shihabi on his election as President of the General Assembly at its forty-sixth session.
Me are meeting at a historic period in world affairs. Dramatic changes are occurring in many parts of the world. One year ago it would have been impossible to foresee, still less to forecast, what has taken place in the past several weeks. Relationships between nations are changing with breathtaking rapidity) old relationships are fading away, new relationships are emerging. Our President's friendly disposition, his diplomatic skills, his vast experience in the work of the United Nations are widely recognised. These qualities will no doubt stand us in good stead in our deliberations at this particularly important session.
To your predecessor, the Foreign Minister of Malta, Professor Guido de Marco, we express our appreciation for the manner in which he conducted the proceedings of the Assembly's forty-fifth session. We are aware of his determined efforts towards the rationalisation and revitalization of the work of the General Assembly. We convey to him our best wishes for the years ahead.
Seven new Member States, four from Asia and the Pacific region, have been admitted to the United Nations this year. We welcome accession of both the Democratic People's Republic of Korea and the Republic of Korea to full membership in the Organisation. May their membership in the United Nations result be in the fulfilment of the aspirations of their peoples.
We are glad that two Island States of the Pacific - the Republic of the Marshall Islands and the Federated States of Micronesia - have been admitted as Member States. We congratulate them and wish them wall. We are happy to welcome back to the community of nations the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania.
This world Organisation, founded in the aftermath of a world war, has more than trebled its membership since its inception. In 1945 its membership stood at 51. Today, 46 years later, it has risen to 166. In the intervening period, another world war has been averted. This is due, in no small measure, to the existence and the efforts of the United Nations and to the unremitting toil of all those who have laboured unceasingly to promote international peace and fellowship.
The United Nations is fortunate to have been served by a succession of distinguished Secretaries-General. Secretary-General Javier Peres de Cuellar, during his 10 years in office, has shown courage and fortitude and a deep sense of commitment to the cause of peace and international understanding. His patient and quiet diplomacy has earned for him gratitude and appreciation worldwide. If the United Nations is now ready to move into a new era, much of the credit for sustaining it in the past decade would surely go to Secretary-General Javier Peres de Cuellar.
The need for recourse to the United Nations on a number of occasions to seek solutions to problems of concern to the world community has resulted in renewed interest among Member States in the structures and procedures of the Organisation. There has been wide-ranging discussion on how the United Nations could be restructured and revitalised so as to make it more efficient in its functioning and more effective in the implementation of measures to secure peace and promote development.
The security and the development of a email country like Sri Lanka depends largely on the United Nations. Adherence by all Member States to the principles of respect for sovereignty and territorial integrity, non-interference in internal affairs, mutual respect and equality, peaceful settlement of disputes and peaceful coexistence is fundamental. For a small country like Sri Lanka, what refuge is there other than the Charter of the United Nations?
Sri Lanka, in keeping with the Charter of the United Nations, is determined to promote social progress and better standards of life in larger freedom. Despite a hostile external economic environment and a terrorist problem, we continue to maintain a relatively high index of development. Our economy is growing at over 6 per cent, inflation is being reduced, prices are stabilising, investments are increasing and so is production. We recognise the importance to development of the private sector. In the spheres of health care and education, we continue to provide services which have resulted in a reduction in infant and maternal mortality rates, an increased life expectancy and a further improvement in literacy.
For some years now Sri Lanka has suffered the trauma of civil strife. The Government of Sri Lanka has repeatedly affirmed its readiness for negotiations to resolve any grievances. Some of these grievances have already been solved. Others can, and must, be settled through negotiation. Whatever differences may exist among Sri Lankans, these differences can only be resolved by and among Sri Lankans through consultation, compromise and consensus.
Sri Lanka has a terrorist problem. The problem of terrorism is by no means peculiar to Sri Lanka. Attention has been focused by some on the human rights situation in our country. We make no attempt to conceal our problems; nor do we condone any violation of human rights. Sri Lanka is firmly committed to the observance of the provisions of the Universal Declaration of Human Sights. We are a party to human rights Conventions. Sri Lanka reports to the United Nations bodies on human rights. Sri Lanka fulfils its obligations.
As to the process of development, the alleviation of poverty is a high priority on the agenda of development of the Government of Sri Lanka. It is pertinent to bear in mind that development cannot ignore cultural legacies rooted in history and firm traditional backgrounds. The harmonization of these cultural differences in welding together a national identity is important. We are striving for self-sustaining development aimed at improving living conditions while preserving cultural values derived from the religions and philosophies long cherished by our people.
In harmony with this concept of development, we have in Sri Lanka, under the leadership of President Ranasinghe Premadasa, a unique poverty alleviation programme, known locally as "Janasaviya" - which means "the people's strength". "Janaaavlya" is a development process based on human values. The family and the home are at the core of the efforts to implement this anti-poverty programme. As my President himself stated on the occasion of his inauguration on 2 January 1989:
"If we cannot help those who are deprived, we certainly cannot protect those who are privileged."
Sri Lanka's urban and rural housing programmes have been ballad internationally. It was on a proposal by President Premadasa that the United Nations observed the International Year of Shelter for the Homeless in 1987. Housing for all by the year 2000 is a goal that Sri Lanka is determined to achieve.
The ongoing international debate on environmental concerns and sustainable development has once again brought to the more the imperative of multilateralism and interdependence. In this context, the central role of the United Nations in the Conference on Environment and Development is necessary and appropriate. I do believe therefore that it is important that the General Assembly convey its views, clearly defined, to the relevant preparatory bodies so that viable and realistic proposals may be submitted to Rio de Janeiro.
Global poverty, which is a common threat to the stability of national and international structures, is one of the major sources of environmental degradation. The persistence of appalling economic disparities between nations and within nations has no place in a new vision of the future world. Our one world cannot long endure part privileged, part deprived.
For over 40 years the world has been haunted by the spectre of a global nuclear war. However, the recent dramatic improvement in East-West relations is a markedly encouraging development in the quest for general and complete disarmament. We welcome the achievement of the Treaty on the Elimination of Intermediate-Range and Shorter Range Missiles (INF Treaty) and the START Treaty and we look forward to further progress in the reduction and eventual elimination of all nuclear weapons.
Sri Lanka hopes that, with the acceptance of an intensified work programme in the Geneva Conference on Disarmament, new substantive proposals which might form the basis of a consensus will be forthcoming to enable the adoption of the convention on chemical weapons by 1992. It is essential that the convention should retain its multilateral character in its implementation, and that it be non-discriminatory and supportive of international cooperation in economic and technological development for purposes not prohibited by the convention. In this light, Sri Lanka is actively considering becoming an original signatory to such a convention.
Sri Lanka welcomes in principle the initiative for the establishment of a register of international conventional arms transfers under the auspices of the United Nations. He are of the view that the recent conclusions reached and recommendations formulated by the United Nations group of experts on arms transfers would serve as a basis for further action in this field. The illicit trade in conventional arms is a cause for much concern. Such trade has provided arms to terrorists, drug traffickers, and other anti-social groups resulting in instability, suffering and destruction at the national, regional and international levels.
It was store than two decades ago, on the initiative of the 1970 non-aligned summit Conference in Lusaka, that Sri Lanka and Tanzania jointly presented a resolution to the United Nations on the Indian Ocean as a zone of peace. A Declaration was adopted by the General Assembly in 1971. An Ad Hoc Committee to implement this Declaration was appointed by the General Assembly in 1973. In 1979 the Conference of Littoral and Hinterland States, held in New York, adopted seven principles of agreement for the implementation of the Declaration. In 1980 the General Assembly requested the Ad Hoc Committee to engage in preparatory work for a conference on the Indian Ocean to be held in 1981. For a number of reasons the preparatory work of the Ad Hoc Committee could not be completed and the holding of the conference was delayed.
Acting on the renewed mandate of the General Assembly in resolution 45/77 of 12 December 1990, the Ad Hoc Committee held two sessions in April and July of this year. The Committee has completed the preparatory work to enable the convening of a Conference on the Indian Ocean in Colombo in 1992 in consultation with the host country, Sri Lanka.
We would welcome the participation of the permanent members of the Security Council and the major maritime users of the Indian Ocean in the proposed conference. Their cooperation would result in useful discussions to achieve the objectives of the Declaration.
The dramatic changes in international relations resulting from the ending of the cold war must necessarily extend to all regions of the world. If the rivalry between the great Powers has indeed ended, it must follow that the favourable developments in the international political scene enhancing peace, security and cooperation should have a positive impact on the Indian Ocean region as well.
The Charter of the United Nations provides specifically for regional arrangements for dealing with such matters relating to the maintenance of international peace and security as are appropriate for regional action. Together with six other South Asian nations, Sri Lanka has the honour to belong to the South Asian Association for Regional Cooperation (SAARC), which is making remarkable progress on several programmes of common interest. These are intended not only to enhance the living standards of the people of our region but also to contribute to world peace and progress. Sri Lanka has the honour and the distinction of hosting the sixth Summit Conference of SAARC in November of this year.
We welcome the trends towards the solution of a number of conflicts in different parts of the world in a spirit of mutual understanding and cooperation. In many of these conflicts the efforts of the United Nations and the Secretary-General have helped to bring about favourable developments. We urge the continuation of such efforts.
The preservation of Afghanistan's sovereignty, territorial integrity and political independence is essential to a peaceful solution of the Afghanistan problem. We are confident that the five-point peace plan proposed by the Secretary-General would help to end this conflict soon. We are glad that the conflict in Cambodia has almost come to an end. Sri Lanka welcomes the recent peace agreement reached under the United Nations peace accord by the Phnom Penh Government and the three Cambodian guerrilla factions.
With regard to the situation in Cyprus, Sri Lanka appeals to all parties concerned to engage in meaningful discussions in order to arrive at a mutually acceptable solution. In this context, my delegation extends its fullest support and cooperation for an international conference under the guidance of the Secretary-General of the United Nations.
The United Nations should work towards the total eradication of apartheid and the establishment of a democratic society guaranteeing the fundamental freedoms and human rights of all the people of South Africa.
We support all efforts to solve the problems associated with the violence and insecurity prevailing in the Middle Cast. We reiterate that a comprehensive solution to these problems is possible only with the restoration of the Inalienable rights of the Palestinian people and the withdrawal of Israel from occupied Palestinian and Arab territories. Only this can ensure the security of all States in the Middle East within secure and internationally recognised borders.
We stand on the threshold of an emerging international order. It is a matter for satisfaction and hope that all Member States are eager to participate in the endeavours of this Organisation recognising the central place of the United Nations in the international system.
As it nears the end of its fifth decade, the United Nations has won universal recognition for its untiring efforts in the promotion of global peace and development. It remains the only organisation which embraces all humankind. Nations and peoples who wish for, and are committed to, the amelioration of planet Earth have no other alternative. It is in this spirit, renewed and refreshed by encouraging recent developments, that we must continue the work entrusted to us in this Assembly. The opportunity for achievement is within our reach. Let it not once again slip from our grasp.


